DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I (claims 125, 141, 144, 147, 150, and 152) in the reply filed on July 11, 2022 is acknowledged.
Applicants also cancel claims 126-127, 131, 139-140, 142-143, 145-146, 148-149, 151, and 153, which claims were non-elected.  Applicants add new claims 154-166.  Claims 125, 141, 144, 147, 150, 152, and 154-167 are pending in this application, and are under examination (see below regarding the misnumbering of claims 166-167).

Information Disclosure Statement
 	The Information Disclosure Statements filed on August 9, 2019 (2); January 24, 2020; and October 6, 2021 have been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
Figures 2-7 contain sequences that require the presence of sequence identifiers, and which should be included in the Sequence Listing.  It is not clear if the sequences in Figures 2-7] are in the Sequence Listing filed February 14, 2019.
Where the description, drawings, or claims of a patent application discuss a sequence that is set forth in the Sequence Listing, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description, drawings, or claims, even if the sequence is also embedded in the text of the description, drawings, or claims of the patent application.
The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Drawings
The drawings are objected to because they do not contain sequence identifiers.  Figures 2-7 contain sequences that require the presence of sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 165-166 have been renumbered 166-167.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 125, 141, 144, 147, 150, 152, and 154-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 1, lines 6-7, it is not clear what is meant by the phrase “conditions suitable for expressing the polypeptide and purifying the polypeptide.”  Are there specific conditions that must be present in order to express and purify the polypeptide?  It is suggested that “suitable” be deleted	Claims 141, 144, 147, 150, 152, and 154-167 depend from claim 125, and are therefore included in this rejection.
At claim 154, improper Markush language is present at lines 3, 5, 7, 10, 13, 17, 20, and 22.  It is suggested that “or” be changed to “and.”  It is noted that, at line 20, only the first occurrence of “or” should be changed.  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 155, improper Markush language is present at lines 3, 6, 8, 10, and 12.  It is suggested that “or” be changed to “and.”  It is noted that, at line 10, only the first occurrence of “or” should be changed.  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 156, improper Markush language is present at lines 5, 7, and 9.  It is suggested that “or” be changed to “and.”  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 157, improper Markush language is present at line 3.  It is suggested that “or” be changed to “and.”  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 158, improper Markush language is present at line 3.  It is suggested that “or” be changed to “and.”  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 159, improper Markush language is present at line 2.  It is suggested that “or” be changed to “and.”  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 160, improper Markush language is present at lines 3, 5, 9, 12, 15, 17, 19, 22. 25, and 28.  It is suggested that “or” be changed to “and.”  It is noted that, at line 25, only the first occurrence of “or” should be changed.  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 161, improper Markush language is present at lines 3, 5, 8, 11, 13, 15, 17, 20, and 24.  It is suggested that “or” be changed to “and.”  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
At claim 162, improper Markush language is present at lines 5, 7, 9, 11, 13, 15, 17,  and 19.  It is suggested that “or” be changed to “and.”  It is noted that, at line 17, only the first occurrence of “or” should be changed.  In addition, it is not clear if the limitations in the parentheses, which lists the sequence identifiers, is intended to be a claim limitation or not.  If the sequence identifiers are intended to be claim limitations, the loop designations should be replaced with the sequence identifiers.
	AT claim 164, line 3, it is not clear if the term “EI” is an amino acid sequence.  If “EI” is intended to be an amino acid sequence, it should be listed as a SEQ ID NO.
	At claim 165, it is not clear if the linker connecting the PK moiety are connected with a linker and the amino acid sequence of SEQ ID NO: 187, or if SEQ ID NO: 87 is the sequence of the linker.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 125, 141, 144, 147, 150, 152, and 154-167 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,933,199. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘199 patent.  The co-pending claims are directed to polypeptides comprising a fibronectin domain and having a sequence that binds myostatin.  The instant claims are directed to a method of making the polypeptide that binds myostatin.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed polypeptides of the ‘199  patent could  be produced by the instant method of producing the polypeptide by culturing a cell comprising the nucleic acids, expressing the polypeptide, and purifying the polypeptide.  Therefore, the instant claims are not patentably distinct from the claims of the reference application.

Claims 125, 141, 144, 147, 150, 152, and 154-167 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,993,265. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘265 patent.  The co-pending claims are directed to a nucleic acid comprising a fibronectin domain having a sequence encoding a polypeptide that binds myostatin.  The instant claims are directed to a method of making the polypeptide that binds myostatin.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed nucleic acids of the ‘424 patent could be used in the instant method of producing the polypeptide by culturing a cell comprising the nucleic acids, expressing the polypeptide, and purifying the polypeptide.  Therefore, the instant claims are not patentably distinct from the claims of the reference application.

Claims 125, 141, 144, 147, 150, 152, and 154-167 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,662,373. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘212 patent.  The co-pending claims are directed to a method of increasing muscle mass in a subject by administering a polypeptide comprising a fibronectin domain having a sequence encoding a polypeptide that binds myostatin.  The instant claims are directed to a method of making the polypeptide that binds myostatin.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed treatment method of the ‘373 patent could be carried out by producing the polypeptide using the instantly claimed method of producing the polypeptide by culturing a cell comprising the nucleic acids, expressing the polypeptide, and purifying the polypeptide.  The produced polypeptide could then be used in the treatment method of the ‘373 patent.  Therefore, the instant claims are not patentably distinct from the claims of the reference application.

Claims 125, 141, 144, 147, 150, 152, and 154-167 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,406,212. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘212 patent.  The co-pending claims are directed to a pharmaceutical composition comprising a fibronectin domain having a sequence encoding a polypeptide that binds myostatin.  The instant claims are directed to a method of making the polypeptide that binds myostatin.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the claimed pharmaceutical composition of the ‘424 patent could be produced by the instant method of producing the polypeptide by culturing a cell comprising the nucleic acids, expressing the polypeptide, and purifying the polypeptide.  Therefore, the instant claims are not patentably distinct from the claims of the reference application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koide (Koide I, 503 Methods in Enzymology 135-156 (January 19, 2012), and cited in the Information Disclosure Statement filed August 9, 2019).  Koide I discloses generation of a family of engineered target-binding proteins designed on the scaffold of the 10th human fibronectin type III domain (10Fn3) and libraries thereof.
Koide (Koide II, 284 Journal of Molecular Biology 1141-1151 (1998), and cited in the Information Disclosure Statement filed August 9, 2019) discloses that Fibronectin Type III domains are small autonomous folding units found in many animal proteins, which are involved in ligand binding.  Koide II discloses that FN3 has potential as a scaffold for engineering novel binding proteins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636